Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 7/27/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the substrate."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fenn et al. (WO 2016/085914).
Claims 1 and 8: Fenn et al. discloses a process for producing a three-dimensional object (¶ 19). The process includes performing powder-based additive manufacturing with a first pulverulent material including isocyanate (¶ 2; Table 1).
Claims 2-3: Fenn et al. discloses providing the material on a surface wherein the compound includes isocyanate and polyamide (¶ 6); cooling the material and repeating multiple times (¶ 78).
Claims 4 and 10: Fenn et al. discloses the amount of reactive groups being 2-5% by weight (Table 2).
Claim 5: Fenn et al. discloses the first compound being 2000 – 5000 Daltons (¶ 35).
Claims 6-7 and 9: Fenn et al. discloses the second reactive group being an epoxy (Table 1).

Claims 1-3, 6-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (WO 2017/040890; paragraph references to corresponding US 2018/0229436).
Claims 1 and 8: Gu et al. discloses a process for producing a three-dimensional object (abstract). The process includes performing powder-based additive manufacturing with a first pulverulent material including isocyanate (¶¶ 37, 140-142).
et al. discloses providing the material on a surface wherein the compound includes isocyanate and polyamide (¶ 36); heating the material and repeating multiple times (¶ 21-25).
Claims 6-7 and 9: Gu et al. discloses the second reactive group being an epoxy (¶ 37).
Claim 11: Gu et al. discloses detaching the object and heat treating within the claimed range (¶¶ 99-103).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754